DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Objections

Claim 4 is objected to because of the following informalities: the lack of a conjunction at the line 5.  
Appropriate correction is required.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Wherein, the claimed equation fails to be clearly recited within the claim.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 2, 4, 7-9, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackmon et al., US PGPUB No. 20170169602 A1, hereinafter Blackmon, and further in view of Nguyen et al., US PGPUB No. 20170236252 A1, hereinafter Nguyen.

	
Regarding claim 1, Blackmon discloses an image rendering method for a computer product coupled to a display apparatus (Blackmon; an image rendering method [¶ 0043, ¶ 0051-0052, ¶ 0055, and ¶ 0063], as illustrated within Fig. 3, for a computer product coupled to a display apparatus [¶ 0042 and ¶ 0045-0046], as illustrated within Fig. 2), comprising: 
rendering an entire display region of the display apparatus with a first rendering mode to generate a first rendering mode sample image (Blackmon; image rendering comprises rendering an entire display region of the display apparatus with a 1st rendering step/mode to generate a 1st rendering step/mode sample image [¶ 0052-0053], as illustrated within Fig. 1 and Fig. 3; moreover, foveal region and/or peripheral region [¶ 0034-0035 and ¶ 0058]); 
determining a target region in the entire display region (Blackmon; image rendering comprises determining a ROI (i.e. target region) in the entire display region [¶ 0052-0053], as illustrated within Fig. 1 and Fig. 3; moreover, foveal region and/or peripheral region [¶ 0034-0035 and ¶ 0058]); 
rendering the target region with a second rendering mode to generate a second rendering mode sample image (Blackmon; image rendering comprises rendering the ROI (i.e. target region) with a 2nd rendering step/mode to generate a 2nd rendering step/mode sample image [¶ 0052-0053], as illustrated within Fig. 1 and Fig. 3; moreover, foveal region and/or peripheral region [¶ 0034-0035 and ¶ 0058]); and 
transmitting data of the first rendering mode sample image and the second rendering mode sample image (Blackmon; implicitly transmitting data of the 1st rendering step/mode sample image and the 2nd rendering step/mode sample image [¶ 0055-0057 and ¶ 0061-0063]), wherein the second rendering mode comprises at least a value of an image rendering feature that is higher than that of the first rendering mode (Blackmon; the 2nd rendering step/mode comprises at least a value of an image rendering feature that is higher than that of the 1st rendering step/mode [¶ 0006, ¶ 0034-0035, and ¶ 0040-0041]).  
Blackmon fails to disclose transmitting data.
However, Nguyen teaches transmitting data of the first rendering mode sample image and the second rendering mode sample image (Nguyen; transmitting data of the 1st rendering step/mode sample image and the 2nd rendering step/mode sample image [¶ 0077-0079, and ¶ 0081-0082]; moreover, transmitting one or more foveated views [¶ 0113, ¶ 0129, and ¶ 0136]).
Blackmon and Nguyen are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Blackmon, to incorporate transmitting data of the first rendering mode sample image and the second rendering mode sample image (as taught by Nguyen), in order to provide an improved visualization that allows for reduced power in rendering (Nguyen; [¶ 0006 and ¶ 0008-0009]).

Regarding claim 2, Blackmon in view of Nguyen further discloses the image rendering method according to claim 1, wherein the image rendering feature comprises at least one of image resolution or bit depth (Blackmon; the image rendering feature comprises at least one of image resolution or bit depth [¶ 0006, ¶ 0034-0035, and ¶ 0040-0041]).

Regarding claim 4, Blackmon in view of Nguyen further discloses the image rendering method according to claim 1, wherein determining the target region in the Blackmon; determining the ROI (i.e. target region) in the entire display region, as addressed within the parent claim(s)) comprises: 
determining a center point of the target region in the entire display region of the display apparatus (Blackmon; determining the ROI (i.e. target region) in the entire display region, as addressed above, comprises determining a center point of the ROI (i.e. target region) in the entire display region of the display apparatus [¶ 0052 and ¶ 0058-0059], as illustrated within Fig. 1 and Fig. 4A);
determining a ratio of an area of the target region to an area of the entire display region (Blackmon; determining the ROI (i.e. target region) in the entire display region, as addressed above, comprises determining a ratio of an area of the ROI (i.e. target region) to an area of the entire display region [¶ 0052 and ¶ 0058-0059], as illustrated within Fig. 1 and Fig. 4a; moreover, resolution detail [¶ 0034-0035 and ¶ 0038-0039]); 
obtaining a location of the target region in the entire display region based on the center point of the target region and the ratio of the area of the target region to the area of the entire display region (Blackmon; determining the ROI (i.e. target region) in the entire display region, as addressed above, comprises obtaining a location of the ROI (i.e. target region) in the entire display region based on the center point of the ROI (i.e. target region) and the ratio of the area of the ROI (i.e. target region) to the area of the entire display region [¶ 0046-0047, ¶ 0049-0050, and ¶ 0052]).  

Regarding claim 7, Blackmon in view of Nguyen further discloses the image rendering method according to claim 1, wherein the ratio of the area of the target region Blackmon; the ratio of the area of the ROI (i.e. target region) to the area of the entire display region is about an amount [¶ 0006 and ¶ 0109-0110]).  
Blackmon as modified by Nguyen fails to disclose the ratio of the area of the target region to the area of the entire display region is about 1/4 to 1/3.
However, VanReenen teaches the ratio of the area of the target region to the area of the entire display region is about 1/4 to 1/3 (VanReenen; the ratio of the area of the target region to the area of the entire display region is about 1/4 to 1/3 [¶ 0217 and ¶ 0221-0222], as illustrated within Fig.  7).
Blackmon in view of Nguyen and VanReenen are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Blackmon as modified by Nguyen, to incorporate the ratio of the area of the target region to the area of the entire display region is about 1/4 to 1/3 (as taught by VanReenen), in order to provide an improved rendering environment of graphics while reducing computational consumption (VanReenen; [¶ 0004 and ¶ 0019-0020]).

Regarding claim 8, Blackmon in view of Nguyen further discloses the image rendering method according to claim 1, wherein transmitting the data of the first rendering mode sample image and the second rendering mode sample image Blackmon; implicitly transmitting data of the 1st rendering step/mode sample image and the 2nd rendering step/mode sample image, as addressed within the parent claim(s)) comprises: 
splicing together the first rendering mode sample image and the second rendering mode sample image to obtained a spliced image (Blackmon; implicitly transmitting data, as addressed above, comprises blending (i.e. splicing together) the 1st rendering step/mode sample image and the 2nd rendering step/mode sample image to obtained a blended/spliced image [¶ 0058-0062], as illustrated within Fig. 4A-B); and 
transmitting the spliced image (Blackmon; implicitly transmitting data, as addressed above, comprises implicitly transmitting the blended/spliced image [¶ 0058-0062]; moreover, transmitting data [¶ 0077-0079, and ¶ 0081-0082]; moreover, transmitting one or more foveated views [¶ 0113, ¶ 0129, and ¶ 0136]).
However, Nguyen teaches transmitting image data (Nguyen; transmitting data image [¶ 0077-0079, and ¶ 0081-0082]; moreover, transmitting one or more foveated views [¶ 0113, ¶ 0129, and ¶ 0136]).
Blackmon and Nguyen are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Blackmon, to incorporate as taught by Nguyen), in order to provide an improved visualization that allows for reduced power in rendering (Nguyen; [¶ 0006 and ¶ 0008-0009]).

Regarding claim 9, Blackmon in view of Nguyen further discloses the image rendering method according to claim 8, wherein splicing the first rendering mode sample image and the second rendering mode sample image (Blackmon; blending/splicing the 1st rendering step/mode sample image and the 2nd rendering step/mode sample image [¶ 0058-0062]) comprises: 
superimposing the second rendering mode sample image on a corresponding area of the first rendering mode sample image (Blackmon; overlaying/superimposing the 2nd  rendering step/mode sample image on a corresponding area of the 1st rendering step/mode sample image [¶ 0058-0062], as lustrated within Fig. 4A-B).  

Regarding claim 14, Blackmon discloses a computer product, comprising one or more processors, the one or more processors is configured to implement the image rendering method according to claim 1 (Blackmon; the one or more processors [¶ 0042 and ¶ 0051] is configured to implement the image rendering method according to claim 1 [as addressed within the Rejection of claim 1]).
(further refer to the rejection of claim 1) 

Regarding claim 15, Blackmon in view of Nguyen further discloses the computer product of claim 14, comprising a first rendering module and a second rendering module Blackmon; a 1st rendering module (i.e. step and logic) and a 2nd rendering module (i.e. step and logic) [¶ 0052-0053]), wherein the first rendering module is configured to render the entire displaying region of the display apparatus by the first render mode to obtain the first rendering mode sample image (Blackmon; the 1st  rendering module (i.e. step and logic) is configured to render the entire displaying region of the display apparatus by the 1st render step/mode to obtain the 1st rendering mode sample image [¶ 0052-0053], as illustrated within Fig. 1 and Fig. 3; moreover, foveal region and/or peripheral region [¶ 0034-0035 and ¶ 0058]); and 
the second rendering module is configured to render the target region of the entire display region of the display apparatus by the second rendering mode to generate the second rendering mode sample image (Blackmon; the 2nd rendering module (i.e. step and logic) is configured to render the ROI (i.e. target region) of the entire display region of the display apparatus by the 2nd rendering step/mode to generate the 2nd rendering step/mode sample image [¶ 0052-0053], as illustrated within Fig. 1 and Fig. 3; moreover, foveal region and/or peripheral region [¶ 0034-0035 and ¶ 0058]).  

Regarding claim 16, Blackmon in view of Nguyen further discloses the computer product of claim 15, further comprising a data transmission module (Blackmon; implicitly data transmission module (i.e. step and logic) [¶ 0055-0057 and ¶ 0061-0063]), the data transmission module comprising an image splicing unit and a spliced image transmission unit (Blackmon; implicitly data transmission module (i.e. step and logic), as addressed above, comprising an image blending/splicing unit and an implicit blended/spliced image transmission unit [¶ 0042, ¶ 0052-0053, and ¶ 0058-0059]; moreover, streaming [¶ 0077-0079] updating framing data [¶ 0081-0082]; moreover, transmitting one or more foveated views [¶ 0113, ¶ 0129, and ¶ 0136]); 
wherein the image splicing unit is configured to splice together the first rendering mode sample image and the second rendering mode sample image and the spliced image transmission unit is configured to transmit the spliced image to a display screen of the display apparatus (Blackmon; the image blending/splicing unit is configured to blend/splice together the 1st rendering step/mode sample image and the 2nd rendering step/mode sample image and the implicit blended/spliced image transmission unit is configured to implicitly transmit the blended/spliced image to a display screen of the display apparatus [¶ 0042, ¶ 0052-0053, and ¶ 0058-0059]; moreover, transmitting one or more foveated views [¶ 0113, ¶ 0129, and ¶ 0136]).
However, Nguyen teaches transmitting image data (Nguyen; transmitting data image [¶ 0077-0079, and ¶ 0081-0082]; moreover, transmitting one or more foveated views [¶ 0113, ¶ 0129, and ¶ 0136]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Blackmon as modified by Nguyen, to incorporate transmitting image data (as taught by Nguyen), in order to provide an improved visualization that allows for reduced power in rendering (Nguyen; [¶ 0006 and ¶ 0008-0009]).
  
Regarding claim 17, Blackmon discloses a display apparatus (Blackmon; display apparatus [¶ 0042 and ¶ 0051], as illustrated within Fig. 2), coupling to the computer product according to claim 14 (Blackmon; display apparatus, as addressed above, is coupling to the computer product according to claim 14 [as addressed within the Rejection of claim 14]).
(further refer to the rejection of claim 14) 

Regarding claim 18, Blackmon in view of Nguyen further discloses the display apparatus according to claim 17, further comprising one or more sensors configured to track and determine a user's gaze point (Blackmon; one or more sensors [¶ 0042] configured to track and determine a user's gaze point [¶ 0045-0047], as illustrated within Fig. 2).  

Regarding claim 20, Blackmon in view of Nguyen further discloses the display apparatus according to claim 17, wherein the display-apparatus is a head mounted display apparatus (Blackmon; the display-apparatus is a HMD apparatus [¶ 0067-0069]).   



Claim(s) 3 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackmon in view of Nguyen as applied to claim(s) 1 above, and further in view of VanReenen et al., US PGPUB No. 20180350036 A1, hereinafter VanReenen.

Regarding claim 3, Blackmon in view of Nguyen further discloses the image rendering method according to claim 2, wherein rendering the entire display region with the first rendering mode comprises rendering the entire display region at a first image resolution (Blackmon; rendering the entire display region with the 1st rendering step/mode comprises rendering the entire display region at a 1st image resolution [¶ 0052-0053], as illustrated within Fig. 1 and Fig. 3; moreover, foveal region and/or peripheral region [¶ 0034-0035 and ¶ 0058]);
rendering the target region with the second rendering mode comprises rendering the target region at a second image resolution (Blackmon; rendering the ROI (i.e. target region) with the 2nd rendering step/mode comprises rendering the ROI (i.e. target region) at a 2nd image resolution [¶ 0077-0079, and ¶ 0081-0082]); and 
a number of pixels per unit area corresponding to the first image resolution is about an amount of a number of pixels per unit area corresponding to the second image resolution (Blackmon; a number of pixels per unit area (i.e. pixel density) corresponding to the 1st image resolution is about an amount of a number of pixels per unit area corresponding to the 2nd image resolution [¶ 0006 and ¶ 0109-0110]).  
Blackmon as modified by Nguyen fails to disclose image resolution is about 1/4 to 1/3 of a number of pixels per unit area.
VanReenen; a number of pixels per unit area corresponding to the 1st image resolution is about 1/4 to 1/3 of a number of pixels per unit area corresponding to the 2nd image resolution [¶ 0217 and ¶ 0221-0222], as illustrated within Fig.  7).
Blackmon in view of Nguyen and VanReenen are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Blackmon as modified by Nguyen, to incorporate a number of pixels per unit area corresponding to the first image resolution is about 1/4 to 1/3 of a number of pixels per unit area corresponding to the second image resolution (as taught by VanReenen), in order to provide an improved rendering environment of graphics while reducing computational consumption (VanReenen; [¶ 0004 and ¶ 0019-0020]).

Regarding claim 10, Blackmon in view of Nguyen and VanReenen further discloses the image rendering method according to claim 3, wherein the entire display region to be rendered corresponds to a monocular image of a display screen of the display apparatus (Blackmon; the entire display region to be rendered corresponds to a viewpoint/monocular image of a display screen of the display apparatus [¶ 0066], as depicted within Fig. 5).  

Regarding claim 11, Blackmon in view of Nguyen and VanReenen further discloses the image rendering method according to claim 10, wherein the image rendering feature comprises at least one of image resolution or bit depth (Blackmon; the image rendering feature comprises at least one of image resolution or bit depth [¶ 0006, ¶ 0034-0035, and ¶ 0040-0041]); 
the image rendering feature of the first rendering mode sample image is smaller than a display index of a corresponding image of the display screen (Blackmon; the image rendering feature of the 1st rendering step/mode sample image is implicitly smaller than a pixel concentration (i.e. display index) of a corresponding image of the display screen [¶ 0054, ¶ 0058-0059, and ¶ 0066-0067]); and 
the image rendering feature of the second rendering mode sample image equals to a display index of the corresponding image of the display screen (Blackmon; the image rendering feature of the 2nd rendering step/mode sample image equals to a pixel concentration (i.e. display index) of the corresponding image of the display screen [¶ 0054, ¶ 0058-0059, and ¶ 0066-0067]).  

Regarding claim 12, Blackmon in view of Nguyen and VanReenen further discloses the image rendering method according to claim 10, wherein the image rendering feature comprises the image resolution (Blackmon; the image rendering feature comprises the image resolution [¶ 0006, ¶ 0034-0035, and ¶ 0040-0041]); 
Blackmon; a number of pixels per unit area corresponding to the 1st image resolution of the 1st rendering mode is implicitly smaller than a number of pixels per unit area corresponding to a display resolution of the viewpoint/monocular image of the display screen [¶ 0054, ¶ 0058-0059, and ¶ 0066-0067]; moreover, viewpoint/monocular, as addressed within the parent claim(s)); and 
a number of pixels per unit area corresponding to the second image resolution of the second rendering mode equals to the number of pixels per unit area corresponding to the display resolution of the monocular image of the display screen (Blackmon; a number of pixels per unit area corresponding to the 2nd image resolution of the 2nd rendering step/mode implicitly equals to the number of pixels per unit area corresponding to the display resolution of the viewpoint/monocular image of the display screen [¶ 0054, ¶ 0058-0059, and ¶ 0066-0067]; moreover, viewpoint/monocular, as addressed within the parent claim(s)).  

Regarding claim 13, Blackmon in view of Nguyen and VanReenen further discloses the image rendering method according to claim 12, wherein the display apparatus is a binocular head mounted display (Blackmon; the display apparatus is a binocular HMD [¶ 0067-0069]) apparatus: 
the first rendering mode sample image comprises a first image resolution rendering sample image of a left eve and a first image resolution rendering sample Blackmon; the 1st rendering step/mode sample image comprises a 1st image resolution rendering sample image of a left eye and a 1st image resolution rendering sample image of a right eye [¶ 0066-0069]); and 
the second rendering mode sample image comprises a second image resolution rendering sample image of a left eye and a second image resolution rendering sample image of a right eye (Blackmon; the 2nd rendering step/mode sample image comprises a 2nd image resolution rendering sample image of a left eye and a 2nd image resolution rendering sample image of a right eye [¶ 0066-0069]).  




Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackmon in view of Nguyen as applied to claim(s) 19 above, and further in view of Gustafsson et al., US PGPUB No. 20170090562 A1, hereinafter Gustafsson.

	
Regarding claim 19, Blackmon in view of Nguyen further discloses the display apparatus according to claim 17, wherein the computer product and the first rendering mode sample image (Blackmon; the computer product and the 1st rendering mode sample image [¶ 0052-0053], as illustrated within Fig. 1 and Fig. 3; moreover, foveal region and/or peripheral region [¶ 0034-0035 and ¶ 0058]).
 the computer product is configured to obtain a size of the display screen of the display apparatus (Gustafsson; the computer product is configured to obtain a size of the display screen of the display apparatus [¶ 0176 and ¶ 0183]), and adjust a size of the first rendering mode sample image to cover the size of the display screen (Gustafsson; adjust a size of the 1st rendering mode sample image to cover the size of the display screen [¶ 0176 and ¶ 0183-0184]).  


	



Allowable Subject Matter


Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on (571)270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616